Case 1:20-cv-03170-PAB-NRN Document 59 Filed 03/25/21 USDC Colorado Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

  Civil Action No. 20-cv-03170-PAB-NRN

  FALLEN PRODUCTIONS, INC.,

  Plaintiff,

  v.

  ROBERT O’BRIEN et al.,

  Defendants.

                                      MINUTE ORDER

  Entered by Magistrate Judge N. Reid Neureiter

         It is HEREBY ORDERED that a Telephonic Motion Hearing on Plaintiff’s Ex
  Parte Motion for Order Authorizing Alternate Service of Process on Defendant Damian
  Bray, Dkt. #57, is set on April 6, 2021 at 3:00 p.m.

        The parties are directed to call the conference line as a participant at (888) 398-
  2342, Access Code 5755390# at the scheduled time.

  Date: March 25, 2021
